
	
		II
		110th CONGRESS
		2d Session
		S. 3278
		IN THE SENATE OF THE UNITED STATES
		
			July 17, 2008
			Mr. Schumer (for
			 himself, Mr. Kohl, and
			 Mr. Smith) introduced the following bill;
			 which was read twice and referred to the Committee on Finance
		
		A BILL
		To amend the Internal Revenue Code of 1986 to provide
		  that no loan may be made from a qualified employer plan using a credit card or
		  other intermediary and to limit the number of loans that may be made from a
		  qualified employer plan to a participant or beneficiary.
	
	
		1.Qualified employer plans
			 prohibited from making loans through credit cards and other
			 intermediaries
			(a)In
			 generalSubsection (a) of section 401 of the Internal Revenue
			 Code of 1986 is amended by inserting after paragraph (36) the following new
			 paragraph:
				
					(37)Prohibition of
				loans through credit cards and other intermediariesA trust shall
				not constitute a qualified trust under this section if the plan makes any loan
				to any beneficiary under the plan through the use of any credit card or any
				other intermediary.
					
			(b)Application to
			 employee annuities
				(1)In
			 generalSection 404(a)(2) of the Internal Revenue Code of 1986
			 (relating to employees' annuities) is amended by striking and
			 (31) and inserting (31), and (37).
				(2)Section
			 403(b) annuity contractsSection
			 403(b)(1) of such Code is amended by striking and at the end of
			 subparagraph (D), by inserting and at the end of subparagraph
			 (E), and by inserting after subparagraph (E) the following new
			 subparagraph:
					
						(F)the requirements
				of section 401(a)(37) are met with respect to the contract and any plan under
				which the contract is
				purchased,
						.
				(c)Effective
			 dateThe amendments made by this section shall apply to plan
			 years beginning after the date of the enactment of this Act.
			2.Limitation on
			 number of loans from qualified employer plans which may be outstanding with
			 respect to any participant or beneficiary
			(a)In
			 generalParagraph (2) of section 72(p) of the Internal Revenue
			 Code of 1986 (relating to loans treated as distributions) is amended by
			 redesignating subparagraph (D) as subparagraph (E) and by inserting after
			 subparagraph (C) the following new subparagraph:
				
					(D)Exception only
				to apply to 3 loans
						(i)In
				generalSubparagraph (A) shall not apply to any loan made after
				the date of the enactment of this subparagraph if, immediately after such loan
				is made, the number of outstanding loans from the plan to the participant or
				beneficiary exceeds 3.
						(ii)RefinancingsIf
				any loan made after the date of the enactment of this subparagraph refinances 1
				or more outstanding loans from the plan to the participant or beneficiary, the
				number of loans taken into account under subparagraph (A) with respect to such
				loan shall be equal to 1 plus the number of loans refinanced by such
				loan.
						.
			(b)Effective
			 dateThe amendments made by this section shall apply to loans
			 made after the date of the enactment of this Act.
			
